Citation Nr: 0111750	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  97-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for spina bifida 
occulta with low back pain.

2.  Entitlement to service connection for a back disorder, 
exclusive of spina bifida occulta, including degenerative 
changes, disc herniation at L5-S1 and arachnoiditis.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1971 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen a 
claim for service connection for spina bifida occulta with 
low back pain.  The Board declined to reopen this claim in a 
decision dated in February 1999.  The appellant subsequently 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  

In December 1999, the Court granted a joint motion for remand 
which vacated the Board's decision regarding the claim to 
reopen service connection for spina bifida occulta with low 
back pain.  The joint motion for remand identified an 
additional issue of service connection for a back disorder 
exclusive of spina bifida occulta for the Board's 
consideration.  The Board has added this issue to the title 
page in accordance with the joint remand order.


REMAND

In a letter dated in February 2001, the appellant's 
representative argued that the Board was in error in 
adjudicating a claim to reopen service connection for spina 
bifida.  The Board requires clarification as to whether the 
appellant intends to withdraw this claim from further 
consideration.  See 38 C.F.R. § 20.204(c) (2000) (a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant).

The Board next notes that the joint remand order identified 
an additional issue of service connection for a back 
disorder, exclusive of spina bifida occulta, including 
degenerative changes, disc herniation at L5-S1 and 
arachnoiditis.  The RO has not had the opportunity to address 
this issue on the merits.  The rating decision carries spina 
bifida occulta under code 8 and degenerative joint disease 
under code 2. Therefore, a remand is required for RO review 
of this question in the first instance.  Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board next notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among the changes, VA is charged with a continuing 
duty to obtain records from a Federal department or agency 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  The 
appellant argues that the RO has not obtained the actual x-
ray films which formed the basis of his spina bifida 
diagnosis in service.  The Board also notes that the 
appellant claims that the RO has not responded to his request 
for copies of his service medical records.  The RO should 
address these issues on remand.

Furthermore, the appellant has indicated his ability to 
provide a medical opinion from Dr. R.V. regarding the nature 
and etiology of his current back disability.  The Board 
further notes that medical records from St. Clare's Hospital 
references a history of treatment for "spina bifida" at 
Brooklyn Hospital in approximately 1968.  The RO should 
attempt to obtain this evidence upon remand, if available.  
Thereafter, the Board is of the opinion that the appellant 
should be afforded VA examination in order to determine the 
nature and etiology of his current back disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should address the appellant's 
contentions that VA has failed to obtain 
the actual x-ray films which formed the 
basis of his spina bifida diagnosis in 
service.  The RO should also address his 
request for copies of his service medical 
records.

2.  The RO should contact the appellant 
and request him to provide written 
consent to obtain his medical records 
from Brooklyn Hospital in approximately 
1968.  The appellant is hereby informed 
of his duty to cooperate with the RO by 
providing information within his control.  
Hayes v. Brown, 5 Vet.App. 60, 68 (1993).  
The veteran is also informed that he 
should so submit that evidence.

3.  The appellant is hereby advised of 
his right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  He is 
also advised to submit a direct statement 
from any physician(s) who have related 
his current back disability to events 
during active service, to include his 
claim that he was misdiagnosed with spina 
bifida in service.  Sutton v. Brown, 9 
Vet. App. 553, 570 (1996).  He is also 
informed to identify any outstanding 
treatment records, records generated in 
proximity to service, employment 
examinations and/or insurance 
examinations which may be pertinent to 
his claim on appeal.

4.  When this development is completed, 
the appellant should be scheduled for VA 
examination in order to determine the 
nature and etiology of his current back 
disability.  The examiner should review 
the contents of the claims file, and 
obtain relevant history from the 
appellant.  Following the examination, 
the examiner should express opinion on 
the following questions: 1) What is the 
diagnosis, or diagnoses, of the 
appellant's low back disability; (2) 
Which of the diagnoses (if any) 
represents an acquired disorder or 
congenital defect; (3) Is it at least as 
likely as not that any acquired back 
disability is the result of injury during 
active service or, alternatively had its 
onset in service.  The examiner must 
provide a rationale for the opinions 
expressed.  The claims folder and a copy 
of this remand should be made available 
to the examiner.

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), VBA Fast Letter 01-
02 (January 9, 2000) and any other 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

7.  The veteran and representative are 
informed that if there is evidence that 
links the veteran's post service low back 
diagnoses to service, they must submit it 
to the RO.

8.  The RO should prepare a document that 
explains the difference between a Code 2 
and a Code 8 on a rating decision.  The 
failure to do this will not be a Stegall 
violation.

9.  The parties are informed that there 
is a prior final decision denying service 
connection for spina bifida occulta.  The 
parties remain under an obligation to 
submit new and material evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


